     Case 2:20-cv-02168-KJM-DMC Document 7 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GINA DAWN MUNOZ,                                   No. 2:20-CV-2168-KJM-DMC-P
12                       Petitioner,
                                                         ORDER
13            v.
14    M. PALLARES,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge as provided by Eastern District of California local rules.

20                  On May 27, 2021, the Magistrate Judge filed findings and recommendations,

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  The court presumes that any findings of fact are correct. See Orand v. United

25   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

27   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]

28
                                                        1
     Case 2:20-cv-02168-KJM-DMC Document 7 Filed 07/23/21 Page 2 of 2


 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3                   Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the
 4   Court has considered whether to issue a certificate of appealability. Before Petitioner can appeal
 5   this decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P.
 6   22(b). Where the petition is denied on the merits, a certificate of appealability may issue under
 7   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 8   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of
 9   appealability indicating which issues satisfy the required showing or must state the reasons why
10   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
11   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
12   jurists of reason would find it debatable whether the district court was correct in its procedural
13   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
14   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
15   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)). For the reasons
16   set forth in the Magistrate Judge’s findings and recommendations, the Court finds that issuance of
17   a certificate of appealability is not warranted in this case.
18                   Accordingly, IT IS HEREBY ORDERED that:
19                   1.      The findings and recommendations filed May 27, 2021, are adopted in full;
20                   2.      This action is dismissed without prejudice for lack of prosecution and
21   failure to comply with court rules and orders;
22                   3.      The Court declines to issue a certificate of appealability; and
23                   4.      The Clerk of the Court is directed to enter judgment and close this file.
24   DATED: July 23, 2021.
25

26

27

28
                                                         2
